The complaint sets up four causes of action: (1) To recover $132,422.75, the unpaid balance of the plumbing work performed for the Rikers Island Penitentiary reconstruction. (2) To recover $118,608.91 for additional work. (3) To recover $840.37 for the appropriation of plaintiff’s lumber. (4) To recover $38,990.93 damages for breach of the contract in preventing completion by plaintiff. Order granting defendant’s motion for summary judgment dismissing the complaint upon the ground that this action was prosecuted prior to the expiration of thirty days after the claim, upon which the action is founded was presented to the comptroller of the city of New York, in violation of the provisions of section 261 of the Greater New York Charter, and the judgment entered thereon, unanimously affirmed, with costs. No opinion. Present—-Martin, P, J., McAvoy, O’Malley, Townley and Glennon, JJ. [160 Misc. 714.]